Title: John S. Skinner to James Madison, 24 March 1829
From: Skinner, John Stewart
To: Madison, James


                        
                            
                                Sir—
                            
                            
                                
                                    Washington
                                
                                Mar 24— 1829
                            
                        
                         
                        The Hon A Stephenson late Speaker of the H Reps—has politely suggested the propriety of sending you a set
                            of the American Journal &c for examination if you have leissure. Congress you will have perceived, have noticed it
                            respectfully. If it be consistent with your other engagements, to look at it, & express your opinion of it be so
                            kind as to do it. In so doing you will confer a very great obligation. I am Sir very respectfully your Obedt Sert.
                        
                        
                            
                                J. S. Skinner Edr.
                            
                        
                    